Citation Nr: 1455891	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-18 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for vascular hypertension.

2.  Entitlement to service connection for abnormal lab results to include dyslipidemia, glucose intolerance, elevated liver enzymes, and proteinuria.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for a skin disorder of the hands and feet.

5.  Entitlement to service connection for a skin disorder of the back and shoulders.

6.  Entitlement to service connection for a nail disorder of the feet.


REPRESENTATION

Appellant is represented by: State of California Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from December 1961 to April 1966.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the RO in Los Angeles, California.

In July 2013, Appellant, (the Veteran) presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.  On the transcript of the hearing, the Veteran stated that he wished to withdraw his claim of entitlement to service connection for hypertension.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The issues of entitlement to service connection for a lumbar spine disorder, a skin disorder of the hands and feet, a skin disorder of the back and shoulders, and a nail disorder of the feet are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  There remains no question of law or fact regarding service connection for hypertension.  

2.  The Veteran had service in Vietnam and is presumed to have been exposed to herbicide agents.  

3.  There is no current diagnosis pertaining to the claimed abnormal lab results to include dyslipidemia, glucose intolerance, elevated liver enzymes, and proteinuria.  


CONCLUSIONS OF LAW


1.  The criteria for withdrawal of an appeal regarding entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The basic criteria for service connection regarding the claimed abnormal lab results, to include dyslipidemia, glucose intolerance, elevated liver enzymes, and proteinuria, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

On the record of the July 2013 Board hearing, the Veteran indicated that he wished to withdraw his appeal regarding entitlement to service connection for hypertension (see transcript at pages 12-13).  

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  With respect to this issue, the Veteran has withdrawn the appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Abnormal Lab Results

The Veteran asserts that several abnormal lab results are related to herbicide exposure in Vietnam.  These include dyslipidemia, glucose intolerance, elevated liver enzymes, and proteinuria.  The RO has confirmed that the Veteran served in Vietnam during the Vietnam War, and is therefore presumed to have been exposed to herbicide agents during his service.  However, there is no confirmed diagnosis regarding any of the claimed abnormal lab results.  Therefore, one of the basic criteria for any service connection claim (current disability) is not met.  

Service treatment records do not reflect treatment for any of the claimed abnormal lab results.  The Veteran was examined at service separation in April 1966 and was clinically normal with respect to all pertinent systems.  

After service, there is no record of treatment for any of the claimed abnormal lab results for decades after service.  The Veteran was provided an Agent Orange exposure examination in December 2007 at which time his glucose was found to be high at 125 on a scale of 70 to 109.  His cholesterol was also high at 242 on a scale of 140 to 200.  Readings for AST(GOT),and ALT(SGPT), and T.Bilirubin were also high.  The examiners assessment included dyslipidemia, glucose intolerance, elevated liver enzymes, and proteinuria.  Despite these findings, the examiner did not attribute these abnormal readings to any specific disorder, and did not attribute these abnormal readings to Agent Orange exposure.  

Regarding the Veteran's glucose intolerance, a January 16, 2008 note from a private examiner (Dr. A.G.) reports a fasting glucose reading of 160.  However, the examiner specifically found that this was not suggestive of diabetes.  The Veteran was advised to lose weight to decrease the risk of going on to diabetes.  

In sum, there is no currently diagnosed disability to account for any of the abnormal lab results.  Notably, there is no diagnosis of diabetes, and there is a specific finding from the Veteran's private physician that he does not have diabetes.  

The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

While the abnormal lab results constitute symptoms, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a disability, not mere symptoms.  Accordingly, service connection cannot be granted for symptoms alone.  Based on the clinical evidence in this case, the Board finds that the basic service connection criterion of "current disability" is not met.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), providing a diagnosis to account for abnormal lab results falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Board acknowledges that the Veteran served as a medical corpsman in service, and may have some medical knowledge.  Moreover, the Veteran has noted that his wife is a nurse.  However, the Veteran has not asserted that he or his wife has the medical training and knowledge to diagnose a disability such as diabetes, or to diagnose disorders to account for his other abnormal lab results.  

The Board acknowledges that the RO has determined that the Veteran engaged in combat with the enemy during his service in Vietnam.  The Board notes that the decision with respect to these matters is not based on what occurred in service, but is based on the lack of a current disability to account for the abnormal lab results.  Application of the combat rule does not address this essential criterion.  

As there are no current disabilities to account for the identified abnormal lab results, the Board concludes that the basic criteria for service connection are not met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in May 2008 under the Veterans Claims Assistance Act of 2000 (VCAA) and has not identified any prejudice resulting any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to the claim.  However, the Board finds that a VA examination is not necessary in order to decide this claim.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Here, while the Veteran may arguably have "persistent or recurrent symptoms" of an herbicide-presumptive disorder (such as symptoms or lab results that may be associated with diabetes), the evidence contains a specific finding that he does not have diabetes.  The Board finds that the evidence on the question of a current disability is therefore adequate.  As there is no disability of diabetes, a nexus opinion is not necessary to resolve that issue.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the undersigned Veterans Law Judge informed the Veteran of the basis for the RO's denial of his claim and of the specific evidence necessary to substantiate the claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Service connection for vascular hypertension is dismissed.

Service connection for abnormal lab results to include dyslipidemia, glucose intolerance, elevated liver enzymes, and proteinuria is denied.


REMAND

The Veteran served in the U.S. Marines in Vietnam, and the RO has acknowledged his engagement in combat during his service.  Accordingly, the Veteran's "satisfactory lay or other evidence" of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b).  

"Satisfactory lay or other evidence" under 38 U.S.C.A. § 1154(b) means "credible evidence."  Caluza v. Brown, 7 Vet. App. 498, 510 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).

Here, the Veteran has testified that his skin and nail conditions began in service and were determined after service to be "jungle rot."  The Veteran has also testified as to having injured his back in service during a helicopter landing.  The Veteran's testimony as to having experiencing skin and nail symptoms in service, and having sustained a back injury in service is accepted as true notwithstanding the lack of treatment records documenting such treatment and injury.  Accordingly, the element of incurrence of an injury or disease in service has been met with respect to these claims.  

The evidence also establishes current diagnoses regarding the back, skin, and nails.  The December 2007 VA Agent Orange examination provides diagnoses of acne and cysts of the back and shoulders, onychomycosis of the toenails, dermatitis of the hands and feet, and lumbago.  Thus, the element of current disability is also met with respect to each claim.  However, there is no medical opinion addressing these claims.

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the claims of entitlement to service connection for a lumbar spine disorder, a skin disorder of the hands and feet, a skin disorder of the back and shoulders, and a nail disorder of the feet are REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination or examinations to determine the nature and etiology of his claimed lumbar spine disorder, skin disorder of the hands and feet, skin disorder of the back and shoulders, and nail disorder of the feet.  The relevant documents in the claims file should be made available to the VA examiner. 

The examiner is directed to accept as true the Veteran's account as to having experienced symptoms involving the skin of his hands, feet, back, and shoulders, and nail symptoms involving the feet in service, and as to having sustained a back injury in service.  

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current skin disorder of the hands, feet, back, and/or neck is related to service.   

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current nail disorder of the feet is related to service.   

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current disorder of the lumbar spine is related to service.   

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Readjudicate the remanded claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


